


Exhibit 10.21.4

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER

 

This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”) is made and entered into as of December 31, 2008, by and among
INTRICON CORPORATION, a Pennsylvania corporation (“IntriCon”), INTRICON, INC.,
formerly known as, RESISTANCE TECHNOLOGY, INC., a Minnesota corporation (“RTI”),
RTI ELECTRONICS, INC., a Delaware corporation (“RTIE”), and INTRICON TIBBETTS
CORPORATION (formerly known as TI Acquisition Corporation), a Maine corporation
(“ITC”) (each of IntriCon, RTI, RTIE and ITC, a “Borrower” and, collectively,
“Borrowers”), and BANK OF AMERICA N.A. as successor by merger to LASALLE BANK
NATIONAL ASSOCIATION., a national banking association (“Bank”).

 

RECITALS:

 

A.        Borrowers and Bank are parties to that certain Loan and Security
Agreement dated as of May 22, 2007 (as the same may have been or may hereafter
be amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). Capitalized terms not otherwise defined in this Amendment
shall have the meanings assigned to them in the Loan Agreement.

 

B.         Borrowers have requested that Bank modify the Fixed Charge Coverage
covenant.

 

C.         Bank has agreed to amend the Loan Agreement and certain of the Loan
Documents upon and subject to the conditions set forth in this Amendment.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises herein set forth and for other
good and valuable consideration, the nature, receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.         Recitals. Borrowers and Bank agree that the Recitals set forth above
are true and correct.

 

2.         Amendment to Fixed Charge Coverage. Section 10.3 of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the foregoing:

 

10.3      Fixed Charge Coverage. As of the last day of each calendar quarter,
for the period of four (4) consecutive calendar quarters then-ended, the
Borrowers and their respective Subsidiaries shall maintain a ratio of (a) the
total of consolidated EBITDA for such period, minus the sum of all income taxes
paid in cash by the Borrowers on a consolidated basis and all Capital
Expenditures of the Borrowers made during such period which are not financed
with Funded Debt, to (b) the sum for such period of (i) Interest Charges plus
(ii) required or scheduled payments made in respect of principal of Funded Debt,
of not less than 1.25 to 1.00 on and before December 31, 2008, and not less than
1.50 to 1.00 thereafter.

 

3.         Conditions Precedent. This Amendment shall become effective upon
delivery to Bank of the following, each in form and substance acceptable to
Bank:

 

a.         This Amendment, duly executed by Borrowers.

 

1


--------------------------------------------------------------------------------


b.         Such other documents, instruments and agreements as Bank may
reasonably require, and payment of all unpaid legal fees and expenses incurred
by Bank through the date of this Amendment in connection with the Loan Agreement
and this Amendment.

 

4.         Representations: No Default. Each Borrower represents and warrants
that: (a) such Borrower has the power and legal right and authority to enter
into this Amendment and has duly authorized the execution and delivery of this
Amendment and other agreements and documents executed and delivered by such
Borrower in connection herewith, (b) neither this Amendment nor the agreements
contained herein contravene or constitute a Default or Event of Default under
the Loan Agreement or a default under any other agreement, instrument or
indenture to which such Borrower is a party or a signatory, or any provision of
such Borrower’s Articles of Incorporation or Bylaws or, to the best of such
Borrower’s knowledge, any other agreement or requirement of law, or result in
the imposition of any lien or other encumbrance on any of its property under any
agreement binding on or applicable to such Borrower or any of its property
except, if any, in favor of Bank, (c) no consent, approval or authorization of
or registration or declaration with any party, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by such Borrower of this Amendment or other agreements and documents
executed and delivered by such Borrower in connection herewith or the
performance of obligations of such Borrower herein described, except for those
which such Borrower has obtained or provided and as to which such Borrower has
delivered certified copies of documents evidencing each such action to Bank, (d)
no events have taken place and no circumstances exist at the date hereof which
would give such Borrower grounds to assert a defense, offset or counterclaim to
the obligations of such Borrower under the Loan Agreement or any of the other
Loan Documents, (e) there are no known claims, causes of action, suits, debts,
liens, obligations, liabilities, demands, losses, costs and expenses (including
attorneys’ fees) of any kind, character or nature whatsoever, fixed or
contingent, which such Borrower may have or claim to have against Bank, which
might arise out of or be connected with any act of commission or omission of
Bank existing or occurring on or prior to the date of this Amendment, including,
without limitation, any claims, liabilities or obligations arising with respect
to the indebtedness evidenced by the Notes, and (f) no Event of Default has
occurred and is continuing under the Loan Agreement.

 

5.         Affirmation; Further References. Bank and Borrowers each acknowledge
and affirm that the Loan Agreement, as hereby amended, is hereby ratified and
confirmed in all respects and all terms, conditions and provisions of the Loan
Agreement and of each of the other Loan Documents (except as amended by this
Amendment) shall remain unmodified and in full force and effect. All references
in any document or instrument to the Loan Agreement are hereby amended and shall
refer to the Loan Agreement as amended by this Amendment.

 

6.         Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into it all prior oral and
written agreements on the same subjects by and between the parties hereto with
the effect that this Amendment, shall control with respect to the specific
subjects hereof and thereof.

 

7.         Severability. Whenever possible, each provision of this Amendment and
any other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be interpreted in such manner as to be
effective, valid and enforceable under the applicable law of any jurisdiction,
but, if any provision of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited, invalid or unenforceable under the applicable law,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition, invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.

 


2


--------------------------------------------------------------------------------


8.         Successors. This Amendment shall be binding upon Borrowers and Bank
and their respective successors and assigns, and shall inure to the benefit of
Borrowers and Bank and to the respective successors and assigns of Bank.

 

9.         Costs and Expenses. Each Borrower jointly and severally agrees to
reimburse Bank, upon execution of this Amendment, for all reasonable
out-of-pocket expenses (including attorneys’ fees and legal expenses of counsel
for Bank) incurred in connection with the Loan Agreement, including in
connection with the negotiation, preparation and execution of this Amendment and
all other documents negotiated, prepared and executed in connection with this
Amendment, and in enforcing the obligations of Borrowers under this Amendment,
and to pay and save Bank harmless from all liability for, any stamp or other
taxes which may be payable with respect to the execution or delivery of this
Amendment.

 

10.        Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.

 

11.        Counterparts. This Amendment may be executed in several counterparts
as deemed necessary or convenient, each of which, when so executed, shall be
deemed an original, provided that all such counterparts shall be regarded as one
and the same document, and any party to this Amendment may execute any such
agreement by executing a counterpart of such agreement.

 

12.        Governing Law. This Amendment shall be governed by the internal laws
of the State of Minnesota, without giving effect to conflict of law principles
thereof.

 

13.        Release of Rights and Claims. Each Borrower, for itself and its
successors and assigns, hereby releases, acquits, and forever discharges Bank
and its successors and assigns for any and all manner of actions, suits, claims,
charges, judgments, levies and executions occurring or arising from the
transactions entered into with Bank prior to entering into this Amendment
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect which such Borrower may have against Bank.

 

14.        No Waiver. Except as expressly provided herein, nothing contained in
this Amendment (or in any other agreement or understanding between the parties)
shall constitute a waiver of, or shall otherwise diminish or impair, Bank’s
rights or remedies under the Loan Agreement or any of the other Loan Documents,
or under applicable law.

 

[signature page follows]

 




3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties here have entered into this Amendment as of the
date first above written.

 

 

BORROWERS:

 

INTRICON CORPORATION,
a Pennsylvania corporation



 

By: 


/s/ Scott Longval

 

 

Name:

Scott Longval

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

INTRICON, INC., formerly known as,
RESISTANCE TECHNOLOGY, INC.,
a Minnesota corporation

 

 

By: 


/s/ Scott Longval

 

 

Name:

Scott Longval

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

RTI ELECTRONICS, INC.,
a Delaware corporation

 

 

By: 


/s/ Scott Longval

 

 

Name:

Scott Longval

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

INTRICON TIBBETTS CORPORATION,
(formerly known as TI Acquisition Corporation)
a Maine corporation

 

 

By: 


/s/ Scott Longval

 

 

Name:

Scott Longval

 

 

Title:

CFO

 

 

 

 

 

 

 

 

BANK:

 

BANK OF AMERICA N.A.,
a national banking association

 

 

By: 


/s/ Thomas P. Sullivan

 

 

Name:

Thomas P. Sullivan

 

 

Title:

Vice President

 

 

 

 

 

 

4


--------------------------------------------------------------------------------